DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (CN 106789619, a copy of Google English translation) in view of D2 (WO 2019005949 A1).
For claim 1, D1 discloses a method for implementing Virtual Private Network (VPN) cross-domain (see FIG. 1, each of the 3 networks is considered consider as a VPN), comprising: 
receiving, by a border node, an advertisement message which carries VPN route information and is sent by a first node to a second node (Page 7 “receiving with the first routing node is based on OSPF protocol link state advertisement LSA sent by the other route node of the same network boundary, obtaining the election attribute information from the LSA” in view of FIG. 1), wherein the border node supports Segment Routing capability (See FIG. 1 and the text associated with it, such as Page 2 “an autonomous system is generally included using multiple networks of different routing modes, for example, using Tag distribution protocol (English full name：Label Distribution Protocol, referred to as：LDP) the LDP of technology Network, and (English full name is route using the network segment：Segment Routing, referred to as：SR) the SR of technology Network” in view of FIG. 1), and the first node and the second node belong to different domains (Page 9 “shown in FIG. 1 of the autonomous system, the autonomous system there are three domain comprises Area0, Area1, Area2, wherein Area0 comprises routing nodes P1, P2, P5, P6 using SR route technology of the network 1. Area1 comprising a routing node P6, P7, P8, P3 and P4 using LDP routing technology network 2, Area2 comprises a routing node P3, P4, P9 uses the SR routing technology network 3 and by routing node P9. network using LDP routing technology 4 composed of P10, P11”); and 
by the border node, assigning VPN identity information to a VPN route corresponding to the VPN route information, adding the VPN identity information into the advertisement message, and sending the advertisement message to the second node, wherein the VPN identity information comprises at least one of: a VPN segment ID (SID) and a VPN label (See FIG. 1 and the text associated with it, such as Page 7 “receiving with the first routing node is based on OSPF protocol link state advertisement LSA sent by the other route node of the same network boundary, obtaining the election attribute information from the LSA” and Page 2 “SR network an autonomous system is generally included using multiple networks of different routing modes, for example, using Tag distribution protocol (English full name：Label Distribution Protocol, referred to as：LDP) the LDP of technology Network, and (English full name is route using the network segment：Segment Routing, referred to as：SR) the SR of technology Network. In order that routing node in heterogeneous networks can path it is reachable, portion is proposed in the prior art Administration's mapping server (English full name：Mapping Server, referred to as：MS), SR is solved by MS Compatible problem between network and LDP networks. Wherein, SR networks are using network segment mark segment ID (abbreviations：SID routing node and link) are represented, And route SID as the routing address of node” and Page 2 “MS network as SR and the LDP network boundary point, in the SR network routing node 1, and routing node in the network 2, the MS for the route node 1 SID1 is assigned label mapping 1. label mapping is the route node 2 2 distribution SID2, in this way, the MS after receiving the routing address of the routing node 1 sends SID2 the message, mapping the SID2 into label 2, and label according to the mapping 2 routes the message to the node 2; the MS after receiving the route address of routing node 2 sends a mapping message label 1, the label mapping 1 into SID1, and according to the SID1 routes the message to the node 1, so that the SR network can interwork with LDP network”; summary: in a border node has a MS that maps SID and LDP label).
D1 is silent on that the Segment Routing is an Internet Protocol Version 6 Segment Routing (SRv6). However, D2, in the same field of endeavor of routing for data communication, discloses SRv6 being used for segment routing (p15/l2-7 “An SRv6 Segment is a 128-bit value. "SID" (abbreviation for Segment Identifier) is often used as a shorter reference for "SRv6 Segment". An SRv6-capable node N maintains a "My Local SID Table". This table contains all the local SRv6 segments explicitly instantiated at node N. N is the parent node for these SID”). OOSA would have been motivated to substitute the segment routing of D1 with SRv6 of D2 to yield the same predictable result according to MPEP(B).
Therefore, it would have been obvious to OOSA before the effective filing time of the application to substitute the segment routing of D1 with SRv6 of D2 for the benefit of interworking (Page 2 of D1).
Independent claim 22 is rejected because it is a claim of the device that performs the method of claim 1 and has the same subject matter.
As to claim 2, D1 in view of D2 discloses claim 1, D1 further discloses: wherein before receiving, by the border node, the advertisement message which carries the VPN route information and is sent by the first node to the second node, the method further comprises: configuring the border node to have a capability of assigning the VPN SID (Page 2 “MS network as SR and the LDP network boundary point, in the SR network routing node 1, and routing node in the network 2, the MS for the route node 1 SID1 is assigned label mapping 1. label mapping is the route node 2 2 distribution SID2, in this way, the MS after receiving the routing address of the routing node 1 sends SID2 the message, mapping the SID2 into label 2, and label according to the mapping 2 routes the message to the node 2; the MS after receiving the route address of routing node 2 sends a mapping message label 1, the label mapping 1 into SID1, and according to the SID1 routes the message to the node 1, so that the SR network can interwork with LDP network”).
As to claim 3, D1 in view of D2 discloses claim 1, D1 further discloses: wherein assigning, by the border node, the VPN identity information to the VPN route corresponding to the VPN route information comprises: assigning, by the border node, the VPN identity information according to a capability of the second node (Page 2 “MS network as SR and the LDP network boundary point, in the SR network routing node 1, and routing node in the network 2, the MS for the route node 1 SID1 is assigned label mapping 1. label mapping is the route node 2 2 distribution SID2, in this way, the MS after receiving the routing address of the routing node 1 sends SID2 the message, mapping the SID2 into label 2, and label according to the mapping 2 routes the message to the node 2; the MS after receiving the route address of routing node 2 sends a mapping message label 1, the label mapping 1 into SID1, and according to the SID1 routes the message to the node 1, so that the SR network can interwork with LDP network”). 
As to claim 4, D1 in view of D2 discloses claim 3, D1 further discloses: wherein assigning, by the border node, the VPN identity information according to the capability of the second node comprises: in a case where the second node only supports the SRv6 capability, assigning, by the border node, one of the following as the VPN identity information: a valid VPN SID; and a valid VPN SID and an invalid VPN label (Page 2 “MS network as SR and the LDP network boundary point, in the SR network routing node 1, and routing node in the network 2, the MS for the route node 1 SID1 is assigned label mapping 1. label mapping is the route node 2 2 distribution SID2, in this way, the MS after receiving the routing address of the routing node 1 sends SID2 the message, mapping the SID2 into label 2, and label according to the mapping 2 routes the message to the node 2; the MS after receiving the route address of routing node 2 sends a mapping message label 1, the label mapping 1 into SID1, and according to the SID1 routes the message to the node 1, so that the SR network can interwork with LDP network” in view of FIG. 1).
As to claim 5, D1 in view of D2 discloses claim 3, D1 further discloses: wherein assigning, by the border node, the VPN identity information according to the capability of the second node comprises: in a case where the second node supports both the SRv6 capability and a Multiprotocol Label Switching (MPLS) capability, assigning, by the border node, one of the following as the VPN identity information according to a configuration policy: a valid VPN SID and a valid VPN label; a valid VPN SID and an invalid VPN label; a valid VPN label and an invalid VPN SID; a valid VPN SID; and a valid VPN label (Page 2 “MS network as SR and the LDP network boundary point, in the SR network routing node 1, and routing node in the network 2, the MS for the route node 1 SID1 is assigned label mapping 1. label mapping is the route node 2 2 distribution SID2, in this way, the MS after receiving the routing address of the routing node 1 sends SID2 the message, mapping the SID2 into label 2, and label according to the mapping 2 routes the message to the node 2; the MS after receiving the route address of routing node 2 sends a mapping message label 1, the label mapping 1 into SID1, and according to the SID1 routes the message to the node 1, so that the SR network can interwork with LDP network” in view of FIG. 1).
As to claim 6, D1 in view of D2 discloses claim 3, D1 further discloses: wherein assigning, by the border node, the VPN identity information according to the capability of the second node comprises: in a case where the second node only supports a Multiprotocol Label Switching (MPLS) capability, assigning, by the border node, one of the following as the VPN identity information: a valid VPN label; and a valid VPN label and an invalid VPN SID.
As to claim 7, D1 in view of D2 discloses claim 1, D1 further discloses: wherein in a case where the VPN identity information comprises the VPN SID, after assigning, by the border node, the VPN identity information to the VPN route corresponding to the VPN route information, the method further comprises: by the border node, creating a corresponding local SID forwarding entry for the assigned VPN SID, and setting that a forwarding behavior of the local SID forwarding entry comprises swapping an incoming SRv6 SID to an outgoing SRv6 SID or Multiprotocol Label Switching (MPLS) label.
As to claim 8, D1 in view of D2 discloses claim 7, D1 further discloses: wherein by the border node, creating the corresponding local SID forwarding entry for the assigned VPN SID, and setting that the forwarding behavior of the local SID forwarding entry comprises swapping the incoming SRv6 SID to the outgoing SRv6 SID or MPLS label comprises at least one of the following: in a case where the advertisement message, which carries the VPN route information, received by the border node comprises only a valid VPN SID, setting, by the border node, that the forwarding behavior of the local SID forwarding entry is swapping the incoming SRv6 SID to the outgoing SRv6 SID; in a case where the advertisement message, which carries the VPN route information, received by the border node comprises only a valid VPN label, setting, by the border node, that the forwarding behavior of the local SID forwarding entry is swapping the incoming SRv6 SID to the outgoing MPLS label; and in a case where the advertisement message, which carries the VPN route information, received by the border node comprises a valid VPN SID and a valid VPN label, setting, by the border node, the forwarding behavior of the local SID forwarding entry according to a configuration policy (Page 2 “MS network as SR and the LDP network boundary point, in the SR network routing node 1, and routing node in the network 2, the MS for the route node 1 SID1 is assigned label mapping 1. label mapping is the route node 2 2 distribution SID2, in this way, the MS after receiving the routing address of the routing node 1 sends SID2 the message, mapping the SID2 into label 2, and label according to the mapping 2 routes the message to the node 2; the MS after receiving the route address of routing node 2 sends a mapping message label 1, the label mapping 1 into SID1, and according to the SID1 routes the message to the node 1, so that the SR network can interwork with LDP network” in view of FIG. 1).
As to claim 9, D1 in view of D2 discloses claim 7, D2 further discloses: wherein after assigning, by the border node, the VPN identity information to the VPN route corresponding to the VPN route information, the method further comprises: flooding, by the border node through an Interior Gateway Protocol (IGP), route information comprising the VPN SID to an IGP area to which the border node belongs (p15/l26-29, “The network learns about a path to CI ::/40 via the IGP and hence a packet destined to CI :: 100 would be routed up to N”). OOSA would have been motivated to substitute the routing protocol of D1 with IGP of D2 to yield a predictable result of providing working routing path according to MPEP(B).
Therefore, it would have been obvious to OOSA before the effective filing time of the application to substitute the routing protocol of D1 with IGP for the benefit of providing working routing path (p15 of D2).
As to claim 10, D1 in view of D2 discloses claim 7, D1 further discloses: wherein the local SID forwarding entry created by the border node comprises outgoing member forwarding information, and the outgoing member forwarding information comprises an ID of a next-hop node, and a VPN SID or VPN label corresponding to the next-hop node (Page 2 “MS network as SR and the LDP network boundary point, in the SR network routing node 1, and routing node in the network 2, the MS for the route node 1 SID1 is assigned label mapping 1. label mapping is the route node 2 2 distribution SID2, in this way, the MS after receiving the routing address of the routing node 1 sends SID2 the message, mapping the SID2 into label 2, and label according to the mapping 2 routes the message to the node 2; the MS after receiving the route address of routing node 2 sends a mapping message label 1, the label mapping 1 into SID1, and according to the SID1 routes the message to the node 1, so that the SR network can interwork with LDP network” in view of FIG. 1).. 
As to claim 11, D1 in view of D2 discloses claim 10, D2 further discloses: wherein the local SID forwarding entry created by the border node comprises Equal-Cost Multipath Routing (ECMP) forwarding information or Fast Reroute (FRR) forwarding information generated according to the outgoing member forwarding information (“This occurs when the destination address is updated and a FIB lookup is performed and multiple ECMP paths exist to the updated destination address”). OOSA would have been motivated to include ECMP of D2 in the local SID forwarding entry of D1 to yield a predictable result of updating destination address according to MPEP(D).
Therefore, it would have been obvious to OOSA before the effective filing time of the application to include ECMP of D2 in  routing protocol of D1 the local SID forwarding entry of D1 for the benefit of updating destination address (p2 of D1).
As to claim 12, D1 in view of D2 discloses claim 10, D1 further discloses: wherein after by the border node, assigning the VPN identity information to the VPN route corresponding to the VPN route information, adding the VPN identity information into the advertisement message, and sending the advertisement message to the second node, the method further comprises: by the border node, receiving a packet sent by the second node to the first node, performing a lookup according to a destination address carried in the packet to find a matching local SID forwarding entry, and performing forwarding according to the forwarding behavior of the matching local SID forwarding entry and the VPN SID or VPN label corresponding to the next-hop node (See FIG. 1 and the text associated with it, such as p2 and claim 16). 
As to claim 13, D1 in view of D2 discloses claim 12, D1 further discloses: wherein performing forwarding according to the forwarding behavior of the matching local SID forwarding entry and the VPN SID or VPN label corresponding to the next-hop node comprises at least one of the following: in a case where the forwarding behavior of the matching local SID forwarding entry is swapping the incoming SRv6 SID to the outgoing SRv6 SID, by the border node, modifying the destination address of the packet into the VPN SID corresponding to the next-hop node, and forwarding the packet to the next-hop node; in a case where the forwarding behavior of the matching local SID forwarding entry is swapping the incoming SRv6 SID to the outgoing MPLS label, by the border node, removing an IPv6 packet header of the packet, encapsulating an MPLS label, setting a top label of the packet as the VPN label corresponding to the next-hop node, and forwarding the packet to the next-hop node (See FIG. 1 and the text associated with it, such as p2).
As to claim 14, D1 in view of D2 discloses claim 1, D1 further discloses: wherein in a case where the VPN identity information comprises the VPN label, after assigning, by the border node, the VPN identity information to the VPN route corresponding to the VPN route information, the method further comprises: by the border node, creating a corresponding In-label Mapping (ILM) forwarding entry for the assigned VPN label, and setting that a label operation of the ILM forwarding entry comprises swapping an incoming Multiprotocol Label Switching (MPLS) label to an outgoing SRv6 SID or MPLS label (See FIG. 1 and the text associated with it, such as p2 “the SR network adopting the network segment identification segment ID (SID) represents routing nodes and links, and the SID as the routing address of the node for routing, LDP is a multi-protocol label switching (English name: Multi-Protocol Label Switching (MPLS) A control protocol, responsible for mapping the label distribution and label switched path (English abbreviation: Label Switched Path. abbreviation: LSP) establishment and maintenance operation, that is to say, the LDP network label mapping for routing as the routing address of the node. MS network as SR and the LDP network boundary point, in the SR network routing node 1, and routing node in the network 2, the MS for the route node 1 SID1 is assigned label mapping 1. label mapping is the route node 2 2 distribution SID2, in this way, the MS after receiving the routing address of the routing node 1 sends SID2 the message, mapping the SID2 into label 2, and label according to the mapping 2 routes the message to the node 2; the MS after receiving the route address of routing node 2 sends a mapping message label 1, the label mapping 1 into SID1, and according to the SID1 routes the message to the node 1, so that the SR network can interwork with LDP network”). 
As to claim 15, D1 in view of D2 discloses claim 14, D1 further discloses: wherein by the border node, creating the corresponding ILM forwarding entry for the assigned VPN label, and setting that the label operation of the ILM forwarding entry comprises swapping the incoming MPLS label to the outgoing SRv6 SID or MPLS label comprises at least one of the following: in a case where the advertisement message, which carries the VPN route information, received by the border node comprises only a valid VPN SID, setting, by the border node, that the label operation of the ILM forwarding entry is swapping the incoming MPLS label to the outgoing SRv6 SID; in a case where the advertisement message, which carries the VPN route information, received by the border node comprises only a valid VPN label, setting, by the border node, that the label operation of the ILM forwarding entry is swapping the incoming MPLS label to the outgoing MPLS label; in a case where the advertisement message, which carries the VPN route information, received by the border node comprises a valid VPN SID and a valid VPN label, setting, by the border node, the label operation of the ILM forwarding entry according to a configuration policy (See FIG. 1 and the text associated with it, such as p2). 
As to claim 16, D1 in view of D2 discloses claim 14, D1 further discloses: wherein the ILM forwarding entry created by the border node comprises outgoing member forwarding information, and the outgoing member forwarding information comprises an ID of a next-hop node, and a VPN SID or VPN label corresponding to the next-hop node (See FIG. 1 and the text associated with it, such as p2). 
As to claim 17, D1 in view of D2 discloses claim 16, D2 further discloses: wherein the ILM forwarding entry created by the border node comprises Equal-Cost Multipath Routing (ECMP) forwarding information or Fast Reroute (FRR) forwarding information generated according to the outgoing member forwarding information (“This occurs when the destination address is updated and a FIB lookup is performed and multiple ECMP paths exist to the updated destination address”). OOSA would have been motivated to include ECMP of D2 in the local SID forwarding entry of D1 to yield a predictable result of updating destination address according to MPEP(D).
Therefore, it would have been obvious to OOSA before the effective filing time of the application to include ECMP of D2 in  routing protocol of D1 the local SID forwarding entry of D1 for the benefit of updating destination address (p2 of D1).. 
As to claim 18, D1 in view of D2 discloses claim 16, D1 further discloses: wherein after assigning the VPN identity information to the VPN route corresponding to the VPN route information, adding the VPN identity information into the advertisement message, and sending the advertisement message to the second node by the border node, the method further comprises: by the border node, receiving a packet sent by the second node to the first node, performing a lookup according to a top label of the packet to find a matching ILM forwarding entry, and performing forwarding according to the label operation of the matching ILM forwarding entry and the VPN SID or VPN label corresponding to the next-hop node (See FIG. 1 and the text associated with it, such as p2). 
As to claim 19, D1 in view of D2 discloses claim 18, D1 further discloses: wherein performing forwarding according to the label operation of the matching ILM forwarding entry and the VPN SID or VPN label corresponding to the next-hop node comprises at least one of the following: in a case where the label operation of the ILM forwarding entry is swapping the incoming MPLS label to the outgoing SRv6 SID, by the border node, popping out the top label of the packet, encapsulating an IPv6 packet header, modifying the destination address of the packet into the VPN SID corresponding to the next-hop node, and forwarding the packet to the next-hop node; in a case where the label operation of the ILM forwarding entry is swapping the incoming MPLS label to the outgoing MPLS label, by the border node, modifying the top label of the packet into the VPN label corresponding to the next-hop node, and forwarding the packet to the next-hop node (See FIG. 1 and the text associated with it, such as p2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANYE WU/Primary Examiner, Art Unit 2462